Citation Nr: 1523218	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for adjustment disorder with depression, claimed as secondary to service-connected residuals of cold injury to the left and right feet.  

2.  Entitlement to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.

3.  Entitlement to an increased initial rating for residuals of cold injury to the left foot, rated as noncompensable prior to March 16, 2009, as 10 percent disabling prior to June 13, 2012, and as 20 percent disabling as of June 13, 2012.  

4.  Entitlement to an increased initial rating for residuals of cold injury to the right foot, rated as noncompensable prior to March 16, 2009, as 10 percent disabling prior to June 13, 2012, and as 20 percent disabling as of June 13, 2012.  

5.  Entitlement to a compensable rating for bilateral hearing loss.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in May 2012, January 2013 and February 2014.

The May 2012 rating decision granted service connection for residuals of cold injury to the left and right feet and assigned separate, noncompensable evaluations effective January 22, 2008.  In a July 2012 statement of the case (SOC), the ratings were increased to 10 percent effective March 16, 2009, and to 20 percent effective June 13, 2012.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The January 2013 rating decision continued the noncompensable evaluation assigned for bilateral hearing loss and denied the claims for entitlement to service connection for adjustment disorder with depression and entitlement to a TDIU.  The February 2014 rating decision denied the claim for entitlement to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for residuals of cold injury to the left and right feet, entitlement to a compensable rating for bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that his diagnosed adjustment disorder with depression is secondary to his service-connected residuals of cold injury to the left and right feet.  

2.  The probative evidence of record indicates that the Veteran's complaints involving his bilateral upper extremity are not consistent with cold exposure; rather, the condition involving his hands is consistent with osteoarthritis secondary to frequent use of the hands and his complaints of peripheral neuropathy are consistent with degenerative disc disease of the neck associated with radiculopathy to the upper extremities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for adjustment disorder with depression have been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants entitlement to service connection for adjustment disorder with depression, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Regarding the remaining claim for service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2013.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in February 2014.  

The duty to assist was also met in this case.  The Board acknowledges that the Veteran's service treatment records are not available; however, VA has conceded the Veteran suffered from cold exposure while in service such that the unavailability of the service treatment records is not prejudicial.  In addition, all pertinent VA and private treatment records have been obtained and associated with the file and a VA examination with respect to the claim for entitlement to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy, was obtained in June 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, all known and available records relevant to the claim for entitlement to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy, have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for adjustment disorder with depression, claimed as secondary to service-connected residuals of cold injury to the left and right feet and entitlement to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.  

The Veteran submitted an August 2012 psychological evaluation conducted by Dr. G.D.G.  In pertinent part, it was noted that the Veteran was being evaluated for depression secondary to his service-connected disability involving the chronic effects of frostbite suffered while he was stationed in Alaska.  It was also noted that the Veteran had worked very hard to overcome his limitations and had succeeded as a small farmer, but now found himself retired and mildly dysphoric because his service-connected injuries prevent him from doing many of the things he had previously hoped to be able to do.  He remained outwardly pleasant and upbeat, but there was an undercurrent of frustration, disappointment and negativity noted by Dr. G.  Following a detailed mental status examination and the administration of several clinical tests, an Axis I diagnosis of adjustment disorder with depression was provided.  Dr. G. reported that when asked to elaborate on some of the responses he had provided during one of the clinical tests, some of the Veteran's dysphoric answers had to do with age rather than with his injuries, but many of his answers were reflecting a sense of failure and frustration related to his inability to do many of the things he had hoped to do in his post-service years because of his injuries.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for adjustment disorder with depression is warranted as secondary to the Veteran's service-connected residuals of cold injury to the left and right feet.  See 38 C.F.R. § 3.310.  

The Board now turns to whether the Veteran is entitled to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.  

As noted above, the Veteran's service treatment records are not available.  See March 2004 formal finding of unavailability of service records.  However, VA has conceded that he suffered from cold exposure while in service such that that element of establishing entitlement to service connection, namely evidence of incurrence of an injury in active service, has been met.  The question that remains is whether the Veteran has a current disability involving the bilateral upper extremity that is related to the in-service cold weather injury.  

The Veteran underwent a VA cold injury residuals Disability Benefits Questionnaire (DBQ) and a VA peripheral nerves conditions DBQ in June 2013, at which time his claims file was reviewed.  He described pain in the joints of his hands with onset of symptoms three years prior; and stiffness of the proximal interphalangeal joints of the index and third fingers of the left hand and in the second and third metacarpointerphalangeal joints of the right hand, with onset for approximately one to three years.  He also reported numbness in the hands, especially with driving; and symptoms in his right shoulder for two to three years.  He also reported that manipulation of the neck improved the symptoms in his hands.  The Veteran also reported a history of farming.  

Following a detailed physical examination, to include obtaining x-rays of both hands and the cervical spine, it was the examiner's opinion that the Veteran's claim of upper extremity cold injury and peripheral neuropathy was less likely than not incurred in or caused by cold exposure.  The examiner explained that the Veteran's complaints were not consistent with cold exposure; that inspection of the Veteran's hands demonstrated slight enlargement and swelling of the joints of his hands, especially the second and third metacarpal phalangeal joints; that x-rays demonstrated moderate to severe degenerative changes in both hands and wrists; and that it was the examiner's opinion that this condition was consistent with osteoarthritis secondary to frequent use of the hands.  With regards to the Veteran's complaints of peripheral neuropathy, the examiner reported that recent x-rays of the neck demonstrated multilevel cervical spondylosis, which supports radiculopathy to his hands secondary to degeneration of the neck.  It was the examiner's opinion that the Veteran's complaints were consistent with degenerative disc disease of the neck associated with radiculopathy to the upper extremities.  The opinion provided by the June 2013 VA examiner is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support the claim for service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.  Although VA had conceded that the Veteran suffered from cold exposure while in service, the probative evidence of record indicates that the Veteran's complaints involving his bilateral upper extremity are not consistent with cold exposure.  Rather, the condition involving his hands is consistent with osteoarthritis secondary to frequent use of the hands and his complaints of peripheral neuropathy are consistent with degenerative disc disease of the neck associated with radiculopathy to the upper extremities.  Given the foregoing, service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy, is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for adjustment disorder with depression is granted.  

Service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy, is denied.  

REMAND

The Veteran's residuals of cold injury to the left and right feet were last evaluated in June 2012, and his bilateral hearing loss was last evaluated in September 2012.  More contemporaneous examinations are needed to ascertain the current severity of these disabilities.  Updated VA treatment records should also be obtained and the Veteran should be asked to identify any non-VA medical providers who have treated these disabilities.  

The claim for entitlement to a TDIU is inextricably intertwined with these outstanding claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if he has obtained any private treatment for his residuals of cold injury to the left and right feet and/or bilateral hearing loss; obtain any identified records.

2.  Obtain the Veteran's treatment records from the VA Nebraska-Western Iowa Health Care System, dated since March 2014.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his residuals of cold injury to the left and right feet.  The electronic claims files should be made available to and reviewed by the examiner.  Any indicated studies are to be performed.

The examiner must specifically address whether the Veteran's residuals of cold injury to the left and right feet are manifested by arthralgia or other pain, numbness, or cold sensitivity, plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA audiological examination.  The electronic claims files should be made available to and reviewed by the examiner. 

Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test. 

The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


